The above entitled case was published in the Ohio Law Abstract for March 21, 1931 (9 Abs 359) and, in this publication, the charge of the Trial Court, upon which the error procedings were based and which was found to be erroneous was incorrectly given.
This charge is found in the second column of page 359, in the form of a quotation which reads as follows:—
“You should take into consideration, all the pain and suffering * * * brought about by the negligent conduct of this défendant company, if it was negligent at all, if the same is shown with reasonable certainty by the evidence in this case.”
This quotation should read as follows:—
“You should take into consideration what loss of earnings he has endured in the past which were proximately and directly caused by the negligence of this Defendant Company, if the Defendant company was negligent in the premises. You should take into consideration the toss of earnings that will be suffered by him as to the future, if the same is shown with reasonable certainty by the evidence in this case.”